Deaderiok, C. J.,
delivered the following dissenting opinion :
I do not concur in the conclusion of a majority ■of the court, that secs. 1166-7 of the Code clo not apply to injuries to persons or property on the train.
Sub-sec. 5 of sec. 1166 imperatively requires that “when any person, animal or other obstruction appears upon the road, the alarm whistle shall be sounded, the brakes put down, and every possible means employed to stop the train and prevent an accident.”
The next section (1167) provides that failure to observe the foregoing precautions subjects the company to liability for “ all damages to persons or property occasioned by or resulting from any accident or collision that may occur.”
The whistle is reqiúred to be blown, &c., when any inanimate obstruction appears upon the road. The statute requires that it shall be done, — certainly not for the purpose of removing such obstruction, but it may be the Legislature thought it wise and proper that the passengers should be warned of impending danger. But whatever the motive, the law is so written, and I think the next section, in explicit language, makes the railroad company liable for all damages sustained by persons or property occasioned by or resulting from any accident or collision that may occur, upon failure to ob.-erve the prescribed precautions. The language is broad and comprehensive. “The company shall be responsible for all damages occasioned by or resulting from any accident or col*320lision that may occur.” The act does not say for any damage to person or property which may be upon the railroad track, &c. But to entitle the party to a recovery, whether the injury is to person or property, if the precautions are neglected, it is sufficient that the injury was “occasioned by or resulted from any accident or collision,” no matter whether the person or property injured was upon the train or upon the track. The damages are given because the injury results from the accident or collision, and not because the person or property was upon the track when the injury occurred.
I therefore dissent from the opinion of a majority of the court.